                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 STESHAWN BRISCO,                                   )
 #M34290,                                           )
                                                    )
                 Plaintiff,                         )
                                                    )          Case No. 18ícv–2033íNJR
 vs.                                                )
                                                    )
 WILLIAM A. SPILLER,                                )
 CORRECTIONAL OFFICER CHITTY,                       )
 DEBBIE KNAVER,                                     )
 JOHN R. BALDWIN,                                   )
 C/O MORRIS,                                        )
 C/O BECKER,                                        )
 C/O HUNTER,                                        )
 KENT E. BROOKMAN                                   )
 and JACQUELINE LASHBROOK,                          )
                                                    )
                 Defendants.                        )

                              MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Steshawn Brisco, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges that after a disciplinary hearing

on February 6, 2018, he was punished with six months in segregation. Plaintiff asserts that his due

process rights were violated during the disciplinary proceeding by William A. Spiller and Kent

Brookman and that John R. Baldwin and Debbie Knaver denied his grievances related to the

violations. He also claims that, while confined in disciplinary segregation, Correctional Officers

Becker, Morris, and Hunter subjected him to unconstitutional conditions of confinement for four

days, and Correctional Officer Chitty was deliberately indifferent to his serious medical needs in

relation to his attempted suicide.

                                                  1
       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). The Court must also determine whether misjoinder is an issue and retains

authority to sever unrelated claims against different defendants into one or more additional

lawsuits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                          The Complaint

       In his complaint (Doc. 1), Plaintiff makes the following allegations: Plaintiff received a

disciplinary report written by Internal Affairs Lieutenant Spiller on January 30, 2018 for security

threat group or unauthorized organization leadership activity, dangerous communications, and

dangerous written materials related to a letter allegedly written by Plaintiff that was deemed

security threat group activity. (Doc. 1-1, p. 3). In the report, Spiller withheld the date, location,

and time of the letter written by Plaintiff. The information was withheld for safety and security

concerns, but Plaintiff alleges that the withholding of the information violated 20 Ill. Admin. Code

§ 504.30(c). (Id. at. pp. 3-4). Lieutenant Brookman, the adjustment committee chairman, admitted

that Spiller violated the administrative code by withholding the place, time, and date of the offense.

(Id.). Brookman found Plaintiff guilty of the charges despite the violation. Although Plaintiff wrote

grievances regarding Spiller’s violation, Knaver and Baldwin denied the grievances at the

Administrative Review Board.

       As a result of the disciplinary charges, Plaintiff was sentenced to six months segregation

at Menard. Plaintiff was placed in a segregation cell that had feces on the wall and lacked running



                                                  2
water and a working toilet. (Doc. 1-1, p. 5). Although Plaintiff informed Morris, Becker, and

Hunter about the conditions of the cell and requested cleaning supplies, he was denied access to

cleaning supplies. He remained in the cell without running water or working toilet for four days.

(Id. at p. 5).

        Plaintiff also alleges that on May 3, 2018 he was deemed suicidal during a monthly session

with a mental health professional. (Doc. 1-1, p. 5). He was escorted to suicide watch where

Correctional Officer Chitty placed him in the suicide watch cell. (Id.). Chitty did not search the

cell. Chitty told Plaintiff that he thought he was faking and, if he was not faking, he could kill

himself with a small sharp staple piece that Chitty would leave in Plaintiff’s cell. (Id. at pp. 5-6).

Chitty left the cell, leaving the staple piece behind. (Id. at p. 6). Plaintiff immediately found the

staple and started cutting his right forearm to commit suicide. (Id.). Plaintiff was unsuccessful in

his attempts as correctional officers discovered Plaintiff and talked him out of cutting himself.

Although his forearm was bleeding badly from the cut, none of the correctional officers provided

him with medical attention. (Id.). Plaintiff did not receive medical care until the next morning,

May 4, 2018.

                                      Preliminary Dismissals

        Plaintiff attempts to bring claims against individuals or entities not included in the case

caption. These individuals or entities will not be treated as defendants in this case, and any claims

against them should be considered dismissed without prejudice. See Myles v. United States, 416

F.3d 551, 551–52 (7th Cir. 2005) (defendants must be “specif[ied] in the caption”). Although

Plaintiff alleges in the body of the complaint that “correctional officers” were deliberately

indifferent for failing to provide him with medical treatment after he cut his arm in a suicide

attempt, these “correctional officers” are not listed as defendants in the caption. Further, Plaintiff



                                                  3
has identified a group of individuals as a defendant, which is improper. To state a Section 1983

claim against an individual or entity, Plaintiff must specifically identify them, by name or Doe

designation. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P.

8(a)(2). 1 All claims against “correctional officers” shall be dismissed without prejudice. Finally,

because Plaintiff failed to include Defendant Lashbrook in his statement of claim, she will be

dismissed from this action without prejudice. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.

1998) (naming a party in the caption of a complaint is not sufficient to state a claim).

                                           Designation of Counts

        Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following counts:

        Count 1 –         Fourteenth Amendment due process claim against Spiller for
                          failing to include the date, time, and location of the offense in
                          violation of 20 Ill. Admin. Code § 504.30(c).

        Count 2 –         Fourteenth Amendment due process claim against Brookman,
                          Knaver, and Baldwin for finding Plaintiff guilty of the charges
                          and approving the sentence despite the violation of 20 Ill.
                          Admin. Code § 504.30(c).

        Count 3 –         Eighth Amendment claim against Morris, Becker, and Hunter
                          for housing Plaintiff in a cell without running water or a
                          working toilet and refusing to provide him with cleaning
                          supplies.

        Count 4 –         Eighth Amendment claim against Chitty for being deliberately
                          indifferent to his risk of suicide by providing him with a staple
                          to cut himself.




1
 Group defendants also create problems with service of process. See Jenkins v. Wisconsin Res. Ctr., No. 09-CV-323-
BBC, 2009 WL 1797849, at *1 (W.D. Wis. June 24, 2009) (a group of people cannot be sued; each defendant must
be an individual or legal entity that may accept service of a complaint) (citing FED. R. CIV. P. 4(e)-(j)).

                                                        4
                                             Severance

       Counts 1-3, relating to Plaintiff’s disciplinary hearing and subsequent placement in

segregation, and Count 4, a deliberate indifference claim against Chitty, are not properly joined in

a single action. Accordingly, consistent with George and Federal Rules of Civil Procedure 18 and

20, the Court will sever Count 4 into a separate action against Defendant Chitty and open a new

case with a newly-assigned case number. Counts 1-3 will remain in this action and will be subject

to preliminary review below.

                      Merits Review Under Section 1915(A) – Counts 1-3

                                           Counts 1 and 2

       Plaintiff alleges that Lieutenant Spiller violated his due process rights because his

disciplinary report did not include the date, time, and location of the offense in violation of 20 Ill.

Admin. Code § 504.30(c). He also alleges that Lieutenant Brookman found him guilty despite

acknowledging the violation and that Knaver and Baldwin improperly found no violation. An

administrative code violation, however, does not translate into a constitutional violation upon

which a civil rights claim may rest. A federal court does not enforce state law and regulations.

Archie v. City of Racine, 847 F.2d 1211, 1217 (7th Cir. 1988) (en banc), cert. denied, 489 U.S.

1065 (1989); Pasiewicz v. Lake Cnty. Forest Preserve Dist., 270 F.3d 520, 526 (7th Cir. 2001).

Therefore, the failure to follow the Illinois Administrative Code does not establish a Fourteenth

Amendment due process claim. The claims against Spiller, Brookman, Knaver, and Baldwin in

Counts 1 and 2 are DISMISSED without prejudice for failure to state a claim upon which relief

may be granted.




                                                  5
                                                    Count 3

        Plaintiff has stated a colorable deliberate indifference claim against Correctional Officers

Morris, Becker, and Hunter for failing to provide him with cleaning supplies and leaving him in a

cell with feces on the wall and no running water or toilet. Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008) (internal citations and quotation marks omitted); Johnson v. Pelker, 891 F.2d 136,

139 (7th Cir. 1989) (inmate held for three days in cell with no running water and feces smeared on

walls). Accordingly, Count 3 shall receive further review as to Morris, Becker, and Hunter.

                                   Motion for Recruitment of Counsel

        According to Plaintiff’s motions for counsel (Docs. 3 and 4), Plaintiff needs counsel

because he suffers from a serious mental illness. (Doc. 4, p. 2). Plaintiff states that he has written

several attorneys and attaches letters he has written seeking counsel. (Doc. 3, pp. 4-7). He also

includes a letter from one attorney who declined to take his case. (Doc. 3, p. 8). Thus, the Court

finds that plaintiff has met his threshold burden of attempting to obtain counsel on his own. 2 Given

the early stage of the litigation, however, it is difficult to accurately evaluate the need for assistance

of counsel. See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013) (“[U]ntil the defendants

respond to the complaint, the plaintiff’s need for assistance of counsel ... cannot be gauged.”).

Thus, the Court DENIES without prejudice Plaintiff’s motions for counsel. (Docs. 3 and 4). The

Court encourages Plaintiff to renew his request for the recruitment of counsel at a later date.




2
  In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503 F.3d 647, 654
(7th Cir. 2007), and related authority.

                                                         6
                                          Disposition

                                    Preliminary Dismissals

       IT   IS    HEREBY        ORDERED        that     JACQUELINE     LASHBROOK          and

“CORRECTIONAL OFFICERS” are DISMISSED without prejudice for failure to state a claim

upon which relief may be granted. The Clerk of Court is DIRECTED to terminate LASHBROOK

as a defendant in the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system.

                                           Severance

       IT IS HEREBY ORDERED that COUNT 4 is SEVERED into a new case against

CORRECTIONAL OFFICER CHITTY. In the new case, the Clerk is DIRECTED to file the

following documents:

   x   This Memorandum and Order;
   x   The Complaint (Doc. 1); and
   x   Plaintiff’s motion to proceed in forma pauperis (Doc. 2).

       IT IS FURTHER ORDERED that the only claims remaining in this action, are

COUNS 1-3.

                                   Merits Review Counts 1-3

       IT IS HEREBY ORDERED that COUNT 3 will proceed as to CORRECTIONAL

OFFICERS MORRIS, BECKER, and HUNTER.

       IT IS FURTHER ORDERED that COUNTS 1 and 2 are DISMISSED without

prejudice   as   to    LIEUTENANT       SPILLER,        DEBBIE     KNAVER,   LIEUTENANT

BROOKMAN, AND JOHN BALDWIN for failure to state a claim upon which relief may be

granted. The Clerk of Court is DIRECTED to terminate these individuals as defendants in

CM/ECF.




                                               7
       IT IS ORDERED that the Clerk of Court shall prepare for C/O MORRIS, C/O

BECKER, and C/O HUNTER: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to each defendants’

place of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings. Further, this entire matter is REFERRED to a United

States Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the



                                                  8
full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: January 11, 2019


                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.

                                                  9
